PER CURIAM
Father has petitioned for review of our decision affirming the trial court without opinion. 104 Or App 446, 800 P2d 1094 (1990). We treat the petition as one for reconsideration, ORAP 9.15(1), allow it and affirm.
Father assigns as error the introduction of hearsay statements, under OEC 803(4), through testimony by a student intern training for a master’s degree in social work. On de novo review, ORS 419.561(4), we reach the same conclusion, even without that testimony, as did the trial court.
Father’s remaining assignments of error have no merit.
Petition for reconsideration allowed; former decision withdrawn; affirmed.